i          i      i                                                                      i        i      i




                                   MEMORANDUM OPINION

                                           No. 04-10-00179-CV

                                           Oscar F. GARZA, Jr.,
                                                 Appellant

                                                      v.

                                          Oscar F. GARZA, Sr.,
                                                Appellee

                      From the 37th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009-CI-09507
                           Honorable John D. Gabriel, Jr., Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: April 7, 2010

DISMISSED FOR WANT OF PROSECUTION

           On February 25, 2010, the trial court clerk filed a notification of late record, stating that the

appellant had failed to pay or make arrangements to pay the fee for preparing the clerk’s record. We,

therefore, ordered appellant to provide written proof to this court within ten days of the date of this

order that either (1) the clerk’s fee had been paid or arrangements had been made to pay the clerk’s

fee; or (2) appellant was entitled to appeal without paying the clerk’s fee. We warned that if
                                                                                     04-10-00179-CV

appellant failed to respond within the time provided, this appeal would be dismissed for want of

prosecution. Appellant failed to respond. Therefore, we dismiss this appeal for want of prosecution.

See TEX . R. APP . P. 37.3(b).

                                                             PER CURIAM




                                                -2-